Citation Nr: 0801443	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for 
dysthymic disorder prior to June 28, 2006.  

2.  Entitlement to a rating greater than 50 percent for 
dysthymic disorder beginning June 28, 2006.  

3.  Entitlement to an increased rating for postoperative 
residuals of a herniated nucleus pulposus at L4-5 on the 
right, currently rated 40 percent.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) prior to June 28, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1964 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the VA 
regional office (RO) in Jackson, Mississippi, that denied, in 
pertinent part, the veteran's claims for a rating higher than 
40 percent for a low back disability; a rating higher than 10 
percent for dysthymic disorder; and a total disability rating 
based on individual unemployability (TDIU).  A January 2003 
rating decision increased the evaluation for dysthymic 
disorder to 30 percent, effective from September 2001.  In 
June 2004 the veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  

The Board remanded this case in February 2005 for further 
development of the record.  A May 2007 rating decision 
further increased the rating for dysthymic disorder to 50 
percent and granted a TDIU, effective from the date of the 
June 28, 2006, examination.  Although the May 2007 rating 
decision advised the veteran that the action taken therein 
constituted a full grant of benefits concerning the TDIU 
issue, the Board finds that the veteran's entitlement to a 
TDIU prior to June 28, 2006, remains at issue.  Neither the 
veteran nor his representative has indicated satisfaction 
with the Appeals Management Center's action.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, a supplemental 
statement of the case (SSOC) is required concerning that 
aspect of the claim; the issue relating to entitlement to a 
TDIU is addressed in the remand section of this decision and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
for additional action.  


FINDINGS OF FACT

1.  The veteran's dysthymic disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as disturbances of 
motivation and mood and two acute psychotic episodes 
requiring brief hospitalization.  

2.  The veteran's dysthymic disorder is not manifested by 
total occupational and social impairment or deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood.

3.  The competent evidence shows that the postoperative 
residuals of the veteran's herniated nucleus pulposus at L4-5 
on the right have been manifested throughout the appeal 
period by severe recurring attacks of low back pain, but 
without any spasm or neurological findings appropriate to the 
site of the diseased disc and without incapacitating episodes 
requiring bed rest and treatment by a physician.  


CONCLUSIONS OF LAW

1.  For the entire period of the current claim, the criteria 
for a rating of 50 percent, and no higher, for dysthymic 
disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.10, and 4.130, Code 9433 (2007).  

2.  The criteria are not met for an increased rating for 
postoperative residuals of a herniated nucleus pulposus at 
L4-5 on the right, currently rated 40 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.10, and 
4.71a, Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal involves the veteran's claim that the severity of 
his service-connected herniated nucleus pulposus and 
dysthymic disorder warrant higher disability ratings.  
Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board must 
also consider the effect of pain on those activities, if 
appropriate.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007).  

To evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  In fact, as 
noted below, the RO has already assigned a "staged" rating 
for the veteran's dysthymic disorder.  

I.  Dysthymic disorder

In 1995, service connection was granted and a 10 percent 
rating was assigned for dysthymic disorder, effective from 
June 1995.  The veteran appealed the July 2002 rating 
decision that continued the 10 percent evaluation.  A 30 
percent rating was assigned for the service-connected 
psychiatric disability, effective from September 2001, by 
January 2003 rating decision.  Following the Board's February 
2005 remand, a May 2007 rating decision increased the rating 
for the disability to 50 percent, effective from June 28, 
2006.  Thus, the Board must consider entitlement to a rating 
greater than 30 percent for the psychiatric disability prior 
to June 28, 2006, and entitlement to a rating greater than 50 
percent beginning June 28, 2006.  

Dysthymic disorder is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9433.  The General Rating Formula for Mental 
Disorders provides a 50 percent rating for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (regarding work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The veteran's symptoms at the time of a VA compensation 
examination in April 2002 were essentially similar to those 
exhibited at the June 2006 examination.  In 2002, the veteran 
reported that his depression was worsening and that he had 
difficulty remembering things and making decisions.  On 
examination, however, his memory was noted to be intact, 
albeit with subdued mood and with empty affect.  The 
veteran's thought processes were coherent and goal oriented, 
and there was no suicidal or homicidal ideation.  In 
addition, his ability to form abstract thoughts was intact, 
as were his judgment and insight.  The examiner listed a 
Global Assessment of Functioning (GAF) score of 50.  

When examined on June 28, 2006, the veteran told that 
examiner that he had recently become more depressed over his 
medical problems; he had frequent mood swings and reduced 
motivation.  He again reported that his memory was "awful" 
and that his ability to concentrate was not good.  The 
examiner, on the other hand, stated that the veteran's memory 
was good and that his concentration was fairly good.  
Although the examiner indicated that the veteran's judgment 
also appeared to be good, his insight into his psychiatric 
condition was not very good.  The examiner also stated that 
some of the veteran's memory and concentration complaints 
could be due to some of his medication.  As had been reported 
by other examiners, there was no evidence of suicidal or 
homicidal ideation.  The GAF score then assigned was 60.  The 
examiner assessed the veteran's level of impairment as 
moderate because of his medication, but did not consider him 
fit for employment based on mood instability, poor energy, 
lack of interest and motivation and mental concentration, as 
well as social isolation.  

In addition, VA mental health clinic records from April 2001 
through June 2003 show that the veteran's psychiatric 
symptoms would wax and wane somewhat, but his symptoms were 
generally stable.  The veteran did indicate he was sometimes 
tearful.  However, impaired judgment, insight, or memory was 
usually not noted.  The veteran did have two psychotic 
episodes in November 2003 and February 2004, which required 
hospitalization.  The November 2003 acute psychotic episode 
was very brief and responded quickly to medication, but the 
GAF score at discharge was 40, with highest level of 
functioning during the previous year of 60.  In February 
2004, the veteran was admitted for confusion and agitation.  
After more than a week in the hospital, he was discharged 
with a GAF of 58.  

Given the two hospitalizations for acute psychotic episodes, 
as well as the disturbances of motivation and mood described 
in the reports of treatment and examination, the Board 
concludes that the evidence supports a conclusion that the 
veteran's disability picture more nearly approximates a 50 
percent evaluation during the entire period in question.  

While the manifestations of the veteran's service-connected 
psychiatric disability meet the criteria for the 50 percent 
rating, the record does not support a conclusion that the 
veteran's disability picture more nearly approximates a 70 
percent evaluation for any period in connection with the 
current claim.  Except for the brief psychotic episodes that 
required hospitalization, the veteran's speech was not 
illogical, obscure, or irrelevant.  Similarly, he usually 
denied suicidal ideation, although the record contains 
references to past suicidal ideation.  Spatial disorientation 
or neglect of personal appearance and hygiene are not 
documented in the records of treatment and examination.  His 
symptoms have not been so severe and continuous as to affect 
his ability to function independently, appropriately, and 
effectively.  Although the veteran's psychiatric disorder 
does produce occupational and social impairment, as well as 
deficiencies in mood and the ability to work, deficiencies in 
most areas have not been documented.  

Similarly, although the June 2006 examiner did not find the 
veteran to be employable due to his psychiatric disorder, the 
record does not show total occupational and social impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Psychotic symptoms were only present during the 
brief hospitalizations, the veteran's memory and orientation 
have been described as intact, and he has not been considered 
a danger to himself or others.

Therefore, the Board concludes that the criteria are not met 
for a rating greater than 50 percent for dysthymic disorder 
for the entire period associated with the current claim.  
Accordingly, the claim for an increased rating for dysthymic 
disorder is granted to the extent that a 50 percent rating is 
assigned earlier than June 28, 2006, but denied to the extent 
that a rating higher than 50 percent is not assigned.  

II.  Postoperative residuals of a herniated nucleus pulposus

The record shows that a 40 percent rating has been in effect 
since 1982 for the veteran's lumbar disc disability.  This 
rating is now protected.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951(b) (2007). 

The spine disability rating criteria have changed during the 
course of the claim.  The Board will consider in sequence the 
rating criteria in effect prior to September 23, 2002; the 
criteria effective from September 23, 2002, and the criteria 
in effect from September 26, 2003.  Compare 38 C.F.R. § 4.71a 
(2002) (the first version in effect prior to September 23, 
2002) with 38 C.F.R. § 4.71a (2003) (the second version 
effective September 23, 2002) and 38 C.F.R. § 4.71a (2006) 
(the third version effective September 26, 2003).  

Regardless which version of the spine rating criteria is 
used, there are very few diagnostic codes that provide for a 
disability rating higher than 40 percent for a disability of 
the low back.  And of those that permit a rating higher than 
40 percent, the medical evidence in the record here precludes 
all but one.  Nothing in the record indicates that the 
veteran has a fractured vertebra.  38 C.F.R. § 4.71a, Code 
5285 (2002); Code 5285 (2003); 38 C.F.R. § 4.71a, Code 5235 
(2006).  And there is no evidence of unfavorable ankylosis.  
38 C.F.R. § 4.71a, Codes 5286, 5289 (2002); 38 C.F.R. 
§ 4.71a, Codes 5286, 5289 (2003); Codes 5240, 5241 (2007).  
As a result, the only relevant spine diagnostic codes that 
permit a rating higher than 40 percent are those for 
intervertebral disc syndrome.

The Criteria in Effect Prior to September 23, 2002

Under the criteria in effect prior to September 23, 2002, a 
60 percent rating is to be assigned if there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, with little intermittent relief.  

The veteran has been followed in the VA outpatient clinic, 
including the pain clinic, for several years for complaints 
of low back pain that radiated into his legs.  VA clinic and 
compensation examiners have varied, however, in the 
neurological manifestations they have noted and in the 
reported etiology of those manifestations.  Specifically, few 
clinic examiners noted any abnormal clinical findings that 
they attributed to the veteran's service-connected 
degenerative disc disease; no examiner has noted any muscle 
spasm or has indicated that the disability produced more than 
severe impairment.  One clinic examiner, in June 2002, 
specifically stated that the veteran's leg pain was 
neuropathy that was secondary to his non-service-connected 
diabetes mellitus.  On the other hand, a VA compensation 
examiner in August 2002 noted absent ankle reflexes - one of 
the criteria for a 60 percent rating - although the 
remainder of the neurological examination was normal.  That 
examiner stated, however, that the veteran's radiating pain 
into his right lower extremity was far more likely due to his 
degenerative disc disease than to diabetes mellitus.  

Another VA compensation examiner, in June 2006, again noted 
the veteran's complaints of radiating pain, as well as 
intermittent weakness in his lower legs.  The only abnormal 
neurological findings noted by that examiner, however, were 
areflexia and stocking-glove distribution of sensory loss to 
temperature sense.  But the examiner concluded that there 
were no clear neurological deficits related to the veteran's 
L5 disc; his primary disability was pain related.  Finally, 
essentially the only abnormal neurological findings recorded 
by another compensation examiner, in July 2006, were 
bilateral leg weakness and positive straight leg raise 
testing.  

The Board also notes that the veteran has several non-
service-connected disabilities for which he has been followed 
in the VA clinic, including coronary artery disease, 
peripheral vascular disease, lung disease, and diabetes 
mellitus, which the records show are the primary reasons he 
requires a wheelchair.  

The Board acknowledges the veteran's testimony regarding the 
pain he experiences in his back that radiates into his legs.  
But the Board finds that the greater weight of the medical 
evidence shows that the veteran does not have any significant 
neurological manifestations due to his degenerative disc 
disease.  Thus, the criteria are not met for a rating greater 
than 40 percent under the old rating criteria.  

Intervertebral disc syndrome under later criteria for rating 
spine disabilities

The criteria for evaluating intervertebral disc syndrome that 
became effective in September 2002 do not differ 
significantly from those that became effective in September 
2003.  The criteria are based on the total duration 
of incapacitating episodes over the past 12 months.  With 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
to be assigned.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

The veteran testified at his hearing in June 2004 that he had 
had at least six episodes during the past year that caused 
him to put himself on bed rest.  He also reported to the July 
2006 VA compensation examiner that a physician had prescribed 
bed rest for pain relief on one occasion in "about 
March 2006" when he stayed in bed for 9 days.  However, the 
VA treatment records do not show that any examiner has noted 
any episodes due to the service-connected intervertebral disc 
syndrome that have been so incapacitating as to require bed 
rest.  

In the absence of documentation of even one such severe 
episode in the VA treatment records, the Board finds that the 
credible, competent medical evidence does not show that the 
criteria are met for a 60 percent rating on the basis of 
incapacitating episodes.  

Deluca factors

Only the VA compensation examiners in June and July 2006 have 
commented on the effect of flare-ups or repetitive motion on 
the veteran's service-connected disability.  However, both of 
those examiners stated that it would require resort to 
speculation to comment on any increased disability or 
reduction in functional capacity due to flare-ups or 
repetitive motion.  Thus, a higher rating is not warranted on 
that basis.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

III.  Extraschedular rating

In reaching these decisions, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the veteran's service-connected dysthymic disorder 
and postoperative residuals of a herniated disc, 
individually, have not caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
dysthymic disorder and postoperative residuals of a herniated 
disc under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  

IV.  Duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of February 2002 and March 2002 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.  He was specifically instructed to provide all 
pertinent evidence in his possession in a March 2005 letter.

Although the notice was augmented later, the required notice 
was provided before the adverse decision in October 2002.  
Thus, there was no error in the timing of the required 
notice.  Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, including at a hearing.  
Also, in May 2007, the Appeals Management Center notified the 
veteran of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity, including at a hearing, to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded multiple VA compensation 
examinations, and VA treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  


ORDER

A rating of 50 percent for dysthymic disorder prior to June 
28, 2006, is granted.  A rating higher than 50 percent for 
dysthymic disorder is denied.

An increased rating for postoperative residuals of a 
herniated nucleus pulposus at L4-5 on the right, currently 
rated 40 percent, is denied.  


REMAND

As discussed above, the veteran's entitlement to a TDIU 
before June 28, 2006, remains at issue.  Neither the veteran 
nor his representative indicated satisfaction with the 
Appeals Management Center's grant of a TDIU, effective from 
June 28, 2006.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, a supplemental statement of the case (SSOC) is 
required concerning that aspect of the claim.  

Accordingly, this issue is REMANDED to the AMC for the 
following action:  

Specifically consider the veteran's 
entitlement to TDIU prior to June 28, 
2006.  If action taken is not to the 
veteran's satisfaction, give him and his 
representative a SSOC and an opportunity 
to respond before returning the case to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


